      Case 3:18-cv-01503-MCR-CJK Document 13 Filed 10/09/18 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

BILLY OWEN,

       Plaintiff,
v.                                            CASE NO. 3:18cv1503-MCR-CJK

AMERICAN EXPRESS COMPANY,

       Defendant.
                                    /


        ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW
     AS COUNSEL FOR DEFENDANT AMERICAN EXPRESS COMPANY

       THIS CAUSE having come before the Court on the Unopposed Motion to

Withdraw as Counsel for Defendant American Express Company, ECF No. 12, and

the Court having reviewed the Motion and being otherwise fully advised in the

premises, it is hereby

       ORDERED and ADJUDGED that the Unopposed Motion to Withdraw as

Counsel for Defendant American Express Company is GRANTED. Ashley Hayes,

Esquire, and the law firm of Shook, Hardy & Bacon, L.L.P., are hereby terminated

as counsel of record for Defendant American Express Company and shall have no

further duties or obligations in this case. Brian Frontino, Esquire, and the law firm
     Case 3:18-cv-01503-MCR-CJK Document 13 Filed 10/09/18 Page 2 of 2




of Stroock Stroock & Lavan, LLP, shall remain as counsel for Defendant American

Express Company.

      DONE AND ORDERED in Chambers in Pensacola, Florida, on this 9th day

of October 2018.




                               s/ M. Casey Rodgers
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE
